UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4555
CLIFFORD WIGGS, a/k/a Wiz,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                Sol Blatt, Jr., Senior District Judge.
                            (CR-95-194)

                      Submitted: April 25, 2003

                       Decided: June 2, 2003

          Before WILKINS, Chief Judge, and KING and
                  GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael S. Seekings, MULLEN, WYLIE & SEEKINGS, Charleston,
South Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Robert H. Bickerton, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.
2                      UNITED STATES v. WIGGS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Clifford Wiggs was convicted in 1996 of conspiracy to possess
with intent to distribute and to distribute cocaine and cocaine base, in
violation of 21 U.S.C. § 846 (2000); conspiracy to commit money
laundering, in violation of 18 U.S.C.A. § 1956(h) (West 2000 &
Supp. 2003); and money laundering, in violation of 18 U.S.C.
§ 1956(a) (2000). The applicable guideline range was calculated to be
360 months to life imprisonment. However, in view of Wiggs’s prior
drug convictions and the quantity of drugs attributable to him, the dis-
trict court concluded that the drug count carried a statutorily-required
life sentence. The court imposed concurrent 240-month sentences for
the remaining counts.

  On appeal, this court determined that, under Apprendi v. New Jer-
sey, 530 U.S. 466 (2000), it was plain error for the court to sentence
Wiggs to a life sentence under 21 U.S.C.A. § 841(b)(1)(C) (West
1999 & Supp. 2003). We remanded for resentencing.

   On remand, the district court sentenced Wiggs to 360 months on
the drug conspiracy charge and 240 months on each money launder-
ing count. The 240-month sentences run concurrent with each other
and consecutive to the 360 month sentence.* Wiggs appeals, alleging
that the sentence is disproportionate to the crimes.

   This court does not review a sentence imposed within a properly
calculated guideline range. 18 U.S.C. § 3742(a) (2000); United States
v. Porter, 909 F.2d 789, 794 (4th Cir. 1990). Wiggs does not chal-
lenge calculation of the guideline range; the district court sentence is
well within that range. Therefore, "we cannot address appellant’s

   *The term of imprisonment is to be followed by concurrent supervised
release terms of six, three, and three years.
                      UNITED STATES v. WIGGS                       3
challenge to the district court’s exercise of sentencing discretion."
Porter, 909 F.2d at 795.

  We affirm the sentence imposed by the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED